Citation Nr: 0805510	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a hernia. 

2.  Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides.   

3.  Entitlement to service connection for a lung disorder, to 
include as a result of exposure to herbicides.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability.   

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Muskogee, Oklahoma, (hereinafter RO).  

The claim for service connection for post-traumatic stress 
disorder (PTSD) addressed in the Remand portion of the 
decision below requires additional development and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.

FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
period of presumed exposure to Agent Orange by regulation.  

2.  The competent evidence does not show that the veteran has 
hypertension or a lung disorder that is etiologically related 
to service, to include exposure to Agent Orange therein.  

3.  At the December 2007 hearing, the veteran withdrew his 
appeal with respect to the issues of entitlement to service 
connection for a hernia and entitlement to a total rating for 
compensation purposes based upon individual unemployability 
(TDIU). 


CONCLUSIONS OF LAW

1.  Hypertension and a lung disorder were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 

2.  The criteria for withdrawal of the substantive appeal by 
the veteran with respect to the issues of entitlement to 
entitlement to service connection for a hernia and TDIU have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in August 2005 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  

With respect to the request of the veteran's representative 
at the December 2007 hearing to the undersigned that the 
veteran be afforded VA examinations to determine whether he 
has hypertension or a lung disorder as a result of service, 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  As there is no evidence of pertinent chronic 
disability in service or for several years following service, 
and no indication that the veteran currently has a lung 
disorder or hypertension as a result of service, the 
additional delay in the adjudication of the claims for 
service connection for hypertension and a lung disorder to 
afford the veteran the requested examinations would not be 
justified.  38 C.F.R. § 3.159(c)(4); see Charles v. Principi, 
16 Vet. App. 370 (2002).  Moreover, there is no outstanding 
evidence to be obtained, either by VA or the veteran.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  38 U.S.C.A. § 5103A(a)(2).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

A. Service Connection for Hypertension and a Lung Disorder  

Service connection may be granted for disability resulting 
from personal injury or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease contracted during such service.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including carcinoma and hypertension, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes),  Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records do not reflect treatment for 
hypertension or a lung disorder.  The February 1966 
separation examination was negative for a lung disorder and 
blood pressure was recorded at 140/70 at that time.  The 
veteran did not report having had hypertension or a lung 
disorder on a medical history collected at that time.  After 
service, the first clinical evidence of a lung disorder or 
hypertension is contained in VA outpatient treatment reports 
dated from 2004 to 2006.  Some of these records demonstrate 
that the veteran has hypertension and include notations 
reflecting pneumonia and bronchitis.  None of this evidence 
contains any findings or opinions linking hypertension or a 
lung disorder to service or indicates that the veteran has 
lung cancer, one of the conditions presumed to have been the 
result of exposure to Agent Orange listed at 
38 C.F.R. § 3.309(e) (2007).  


As the veteran served in Vietnam, and there is no affirmative 
evidence of non-exposure, he is presumed to have been exposed 
to Agent Orange during service.  38 U.S.C.A. § 1116(f) 
(2007).  However, hypertension, pneumonia, and bronchitis are 
not conditions presumed to have been the result of exposure 
to Agent Orange listed at 38 C.F.R. § 3.309(e) (2007).  
Nonetheless, service connection may be granted if the 
evidence shows that the veteran has a current disability 
associated with hypertension or a current lung disorder that 
is due to exposure to Agent Orange during service or is 
otherwise related to service.  McCartt v. West, 12 Vet. App. 
164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).   

The Board has considered the veteran's assertions, to include 
in sworn testimony to the Board in December 2007, that he has 
hypertension and a lung disorder as a result of service.  
However, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Also weighing against the veteran's claims is the 
fact that the first post service evidence of hypertension and 
a lung disorder is dated over 35 years after service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  As such, and given the lack of any 
competent medical evidence demonstrating that the veteran has 
hypertension or a lung disorder as a result of service, the 
claims for service connection for these conditions must be 
denied.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for hypertension and a lung disorder, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 


B. Service Connection for a Hernia/TDIU 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  At the December 2007 hearing before the Board, the 
veteran withdrew his appeal with respect to the issue of 
entitlement to service connection for a hernia and TDIU.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to these issues and they are 
dismissed. 


ORDER

Service connection for hypertension, to include as a result 
of exposure to herbicides, is denied. 

Service connection for a lung disorder, to include as a 
result of exposure to herbicides, is denied.   

The claim for entitlement to service connection for a hernia 
is dismissed.  

The claim for TDIU is dismissed. 


REMAND

At the December 2007 hearing before the Board, the veteran's 
representative requested that the United States Army and 
Joint Services Records Research Center (JSRRC) be contacted 
to verify the occurrence of the veteran's stressors to assist 
in the adjudication of his claim for service connection for 
PTSD.  While the JSRRC was previously contacted to verify the 
veteran's stressors and responded in March 2006 that there 
was insufficient information from the veteran to corroborate 
his stressors, the veteran provided more specific information 
since that time with respect to his stressors that may be 
sufficient for JSRRC verification.  In this regard, the 
veteran has indicated that while stationed in Vietnam in 
October and November 1965 with Company B of the 69th Signal 
Battalion in Long Bien Vietnam, he was exposed to mortar and 
rocket attacks that resulted in several persons being injured 
or killed and the destruction of aircraft and vehicles.  As 
such, the Board concludes that this case must be remanded for 
the following development: 

1.  Obtain the veteran's complete service 
personnel records.  If there are no 
additional service personnel records 
available, this fact should be documented 
for the record.  

2.  Provide the JSRRC with copies of any 
personnel records, to include those 
obtained as a result of the development 
requested above, showing service dates, 
duties, and units of assignment, 
particularly during the veteran's duty 
overseas, and request any available 
information that might corroborate the 
veteran's alleged in-service stressors, 
to include exposure to mortar and rocket 
attacks while the veteran served in 
Vietnam in October and November 1965 with 
Company B of the 69th Signal Battalion in 
Long Bien Vietnam.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, the nature of the 
specific stressor or stressors.  The RO 
must specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor(s) in service it 
has determined is established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4.  If it is determined by the RO that 
the veteran was exposed to a verified 
stressor during service, the veteran is 
to be afforded a VA psychiatric 
examination specifically tailored to 
determine if he has PTSD.  The RO must 
specify for the examiner what, if any, 
stressor(s) it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this Remand 
must be made available to the examiner 
prior to the examination.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim for service 
connection for PTSD.  The consequences 
for failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the claim for service 
connection for PTSD should be 
readjudicated by the RO.  If this claim 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


